Citation Nr: 0313138	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar strain, retrolisthesis at L4 on L5 and L5 on S1.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1989 to 
October 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Department of 
Veterans Affairs  (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.  The appeal ensued following 
an April 2001 rating decision wherein the RO&IC denied 
entitlement to an evaluation in excess of 40 percent for the 
lumbar spine disability.  In August 2001 the RO&IC affirmed 
the determination previously entered and denied entitlement 
to a TDIU.  

In August 2002 the veteran provided oral testimony at a 
hearing before the undersigned Veterans Law Judge at the 
RO&IC in St. Paul, Minnesota, a transcript of which has been 
associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO&ICs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The CAVC has held that section5103(a), as amended by the VCAA 
of 2000 and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO&IC's failure to issue a development 
letter consistent with the notice requirements of the VCAA 
amounts to a substantial oversight indicative of minimal 
RO&IC development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

During the August 2002 hearing before the undersigned, the 
veteran provided testimony in which it was asserted he 
experienced radiculopathy and shooting pains down both legs.  
He was in constant pain and his reflexes were not normal.  
Tr. at 4.  

It is the Board's determination that contemporaneous special 
orthopedic and neurological examinations would materially 
assist in the adjudication of the claims currently on appeal.  

The Board also notes that the criteria addressing the 
musculoskeletal system, specifically with respect to scars, 
were revised effective September 23, 2002.  Where the law and 
regulations change while a case is pending, the version more 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  The RO&IC has not yet had an opportunity to 
address the revised criteria.  

On remand, the RO&IC should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, the case is REMANDED to the RO&IC for the 
following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO&IC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO&IC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  The 
RO&IC should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO&IC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers who have 
treated him for his low back disorder 
subsequent to the most recent VA 
examination in January 2002.  After 
obtaining any necessary authorization or 
medical releases, the RO&IC should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.

Regardless of the veteran's response, the 
RO&IC should secure all outstanding VA 
treatment reports.



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the RO&IC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The RO&IC should arrange for the 
veteran to be afforded VA special 
orthopedic and neurological examinations 
to be conducted respectively by an 
orthopedic surgeon and a neurologist or 
other appropriate medical specialists 
including on a fee basis to ascertain the 
current nature and extent of severity of 
the veteran's service-connected lumbar 
strain with retrolisthesis at L4 on L5 
and L5 on S1.low back disorder..  

The claims file, copies of the previous 
and revised criteria referable to rating 
diseases of the lumbar spine under 
38 C.F.R. § 4.71a (2002), and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
tests and studies should be performed.  


Any opinion(s) expressed by the examiners 
must be accompanied by a complete 
rationale.

All indicated tests and studies should be 
performed.  Each examiner is requested to 
report the range of motion of the lumbar 
spine with an explanation as to what is 
the normal range of motion.  All findings 
and diagnoses should be reported in 
detail.  

Each examiner should specifically comment 
upon the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  

Each examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning his lumbar spine and provide 
opinions as to whether there is adequate 
pathology present to support each of the 
veteran's subjective complaints and the 
level of each complaint, including pain.  
It is requested that each examiner also 
provide responses to the following 
questions:  

Does the service-connected lumbar spine 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  


Each examiner should comment on whether 
pain is visibly manifested on movement of 
the affected joints, and, if so, to what 
extent; the presence and degree of, or 
absence of, muscle atrophy is 
attributable to the service-connected low 
back disability; the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disabilities; or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbar spine.  Each examiner 
should also comment on whether there are 
other objective indications of the extent 
of the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.  

Each examiner should comment on whether 
there are symptoms that are compatible 
with sciatic neuropathy; whether there is 
absent ankle jerk; or other neurological 
findings appropriate to the disease disc. 

Each examiner must be requested to 
express an opinion as to whether the 
service-connected low back disability by 
itself has rendered the veteran unable to 
work.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO&IC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO&IC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO&IC must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and its implementing regulation, is 
completed.  In particular, the RO&IC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO&IC should 
readjudicate the issues of entitlement to 
a rating in excess of 40 percent for 
lumbar strain, retrolisthesis l4 on L5 
and L5 on S1 and entitlement to a TDIU.  
In so doing, the RO&IC should address the 
previous and amended criteria for rating 
the lumbar spine, and its consideration 
of the applicability of the criteria 
under 38 C.F.R. § 3.321(b)(1) (2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO&IC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims for increased compensation benefits.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

